              Case 2:17-cr-00023-TLN Document 173 Filed 08/25/20 Page 1 of 5


 1   LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
 2
     455 Capitol Mall, Suite 802
 3   Sacramento, California 95814
     (916) 504-3933
 4   toddleras@gmail.com
     Attorney for Defendant
 5
     ELO WADLEY
 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                          Case No.: 2:17-CR-023 TLN
12
                    Plaintiff,
13
     vs.                                                STIPULATION AND ORDER
14                                                      CONTINUING STATUS CONFERENCE
     DEBORAH LYNN POLLARD, CONWAY                       AND EXCLUDING TIME UNDER THE
15                                                      SPEEDY TRIAL ACT
     PHILLIPS, JR., and ELO WILLIE WADLEY,
16
                    Defendants.                         Date:       August 27, 2020
17                                                      Time:       9:30 a.m.
                                                        Court:      Hon. Troy L. Nunley
18

19

20

21
            This matter is presently set for a status conference on August 27, 2020. This Court
22

23   recently signed an order substituting Attorney Kelly Babineau as counsel for Conway Phillips,

24   Jr. (ECF Entry 161, July 10, 2020). The parties continue to work toward a negotiated resolution
25   of the case. Their efforts have been complicated and delayed due to the COVID-19 pandemic.
26
     Specifically, efforts to complete defense investigation as to matters related to potential sentence
27
     ORDER CONTINUING STATUS
28   CONFERENCE
                  Case 2:17-cr-00023-TLN Document 173 Filed 08/25/20 Page 2 of 5


 1   mitigation have been hampered by state and federal restrictions designed to reduce the spread of
 2
     the virus.
 3
             The Chief Judge in this district, in response to the threat posed by the pandemic, issued
 4
     General Orders 612, 617, and 618. These three orders restrict public access to federal
 5

 6   courthouses in the district. The first order initially imposed restrictions beginning March 18,

 7   2020. The last order extended the restrictions until further notice. California Governor Newsom
 8
     initially issued a shelter in place order, Executive Order N-33-20, on March 19, 2020. An easing
 9
     of those restrictions resulted in a spike in COVID-19 infections. Governor Newsom responded
10
     by reversing reopening efforts in various areas of the state, including Sacramento County.
11

12           This case involves allegations of distribution of cocaine base stemming from an extensive

13   investigation. The investigation included, among other investigative tools, the use of
14
     confidential sources, controlled purchases, and the use of a court-authorized wiretap.
15
             The parties to this action, Plaintiff United States of America by and through Assistant
16
     United States Attorney Jason Hitt and Attorney Kelly Babineau on behalf of Defendant Conway
17

18   Phillips, Jr., Attorney Toni White on behalf of Defendant Deborah Lynn Pollard, and Attorney

19   Todd Leras on behalf of Defendant Elo Willie Wadley, stipulate as follows:
20
             1.    By this stipulation, Defendants now move to vacate the status conference presently
21
                   set for August 27, 2020. The parties request to continue the status conference to
22
                   November 5, 2020, at 9:30 a.m., and to exclude time between August 27, 2020 and
23

24                 November 5, 2020 under Local Code T-4. The United States does not oppose this

25                 request.
26
             2. Due to the volume of discovery in the case, including 500 pages of investigative
27
     ORDER CONTINUING STATUS
28   CONFERENCE
            Case 2:17-cr-00023-TLN Document 173 Filed 08/25/20 Page 3 of 5


 1           reports and two discs containing additional materials, defense counsel for all
 2
             defendants are engaged in ongoing review of the discovery and defense investigation
 3
             related to potential defenses in this matter. This investigation is necessary to ensure
 4
             that potential defenses are explored and discussed with each defendant in the case.
 5

 6        3. All defense counsel represent and believe that failure to grant additional time as

 7           requested would deny each of them the reasonable time necessary for effective
 8
             preparation, considering the exercise of due diligence.
 9
          4. Based on the above-stated facts, the parties jointly request that the Court find that the
10
             ends of justice served by continuing the case as requested outweigh the best interest
11

12           of the public and the Defendants in a trial within the time prescribed by the Speedy

13           Trial Act.
14
          5. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et
15
             seq., within which trial must commence, the time period of August 27, 2020 to
16
             November 5, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C. §
17

18           3161(h)(7)(A), and (B) (iv) [Local Code T-4] because it results from a continuance

19           granted by the Court at Defendants’ request on the basis that the ends of justice
20
             served by taking such action outweigh the best interest of the public and the
21
             Defendants in a speedy trial.
22
          6. Nothing in this stipulation and order shall preclude a finding that other provisions of
23

24           the Speedy Trial Act dictate that additional time periods are excludable from the

25           period within which a trial must commence.
26
          Assistant U.S. Attorneys Jason Hitt and all defense counsel have reviewed this proposed
27
     ORDER CONTINUING STATUS
28   CONFERENCE
              Case 2:17-cr-00023-TLN Document 173 Filed 08/25/20 Page 4 of 5


 1   order and authorized Todd Leras to sign it on their behalf.
 2

 3   DATED: August 21, 2020
                                                          By       /s/ Todd D. Leras for
 4                                                                 JASON HITT
                                                                   Assistant United States Attorney
 5

 6   DATED: August 21, 2020
                                                          By       /s/ Todd D. Leras for
 7                                                                 KELLY BABINEAU
                                                                   Attorney for Defendant
 8
                                                                   CONWAY PHILLIPS, JR.
 9
     DATED: August 21, 2020
10                                                        By       /s/ Todd D. Leras for
                                                                   TONI L. WHITE
11
                                                                   Attorney for Defendant
12                                                                 DEBORAH POLLARD

13   DATED: August 21, 2020
                                                          By       /s/ Todd D. Leras
14
                                                                   TODD D. LERAS
15                                                                 Attorney for Defendant
                                                                   ELO WADLEY
16

17

18

19

20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
              Case 2:17-cr-00023-TLN Document 173 Filed 08/25/20 Page 5 of 5


 1                                                ORDER
 2
            BASED ON THE REPRESENTATIONS AND STIPULATION OF THE PARTIES, it is
 3
     hereby ordered that the status conference in this matter, scheduled for August 27, 2020, is
 4
     vacated. A new status conference is scheduled for November 5, 2020, at 9:30 a.m. The Court
 5

 6   further finds, based on the representations of the parties and Defendants’ request, that the ends of

 7   justice served by granting the continuance outweigh the best interests of the public and the
 8
     defendants in a speedy trial. Time shall be excluded under the Speedy Trial Act, 18 U.S.C. §
 9
     3161(h)(7)(B)(iv) and Local Code T-4, to allow necessary attorney preparation taking into
10
     consideration the exercise of due diligence for the period from August 27, 2020, up to and
11

12   including November 5, 2020.

13   DATED: August 24, 2020
14

15
                                                            Troy L. Nunley
16                                                          United States District Judge

17

18

19

20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
